Citation Nr: 1640362	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-11 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a skin disorder, including skin cancer, to include as due to asbestos exposure.  

3.  Entitlement to service connection for residuals of a concussion.  

4.  Entitlement to service connection for residuals of heat exhaustion.  

5.  Basic eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1976 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision and a May 2010 RO decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  The May 2010 rating decision denied service connection for a psychiatric disorder (listed as residuals of beatings, to include psychological impairment); a skin disorder, including skin cancer, to include as due to asbestos exposure (listed as basal cell carcinoma, status post excision); residuals of a concussion; and residuals of heat exhaustion.  

The May 2010 RO decision found that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.  

The issues of entitlement to service connection for a psychiatric disorder; a skin disorder, including skin cancer, to include as due to asbestos exposure; residuals of a concussion; and for residuals of heat exhaustion are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.  



CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2015).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2015).  

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

Here, the Board finds that the evidence indicates that the Veteran completed more than 90 days of active service.  The Veteran's period of active service, however, was not completed during a period of war.  The Veteran claims entitlement to nonservice-connected pension benefits based upon active service from July 1976 to July 1980.  The Board notes that service from July 1976 to July 1980 falls after the Vietnam Era and before the beginning of the Persian Gulf War.  There is no indication that the service information pertinent to the Veteran is incorrect, and service department verification of service indicates no wartime service.  Therefore, he does not have the qualifying wartime service to render him eligible for nonservice-connected pension benefits under the law.  

In sum, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  He did not serve in active military, naval, or air service for 90 days or more during a period of war.  The record also does not reflect that that the Veteran served during a period of war and was discharged or released from service for a service-connected disability, nor does the record indicate that he should have received such a discharge.  He is not shown to have served on active duty for a period of 90 consecutive days or more which began or ended during a period of war.  Finally, the Veteran did not serve on active duty during more than one period of war for an aggregate 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.  


ORDER

Basic eligibility for entitlement to nonservice-connected pension benefits not having been established, the appeal is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for psychiatric disorder; a skin disorder, including skin cancer, to include as due to asbestos exposure; residuals of a concussion; and for residuals of heat exhaustion.  

The Veteran contends that he a psychiatric disorder; a skin disorder, including skin cancer; residuals of a concussion; and residuals of heat exhaustion that are all related to service.  He specifically maintains that he was beaten during service, to include being pistol whipped, which led to his current psychiatric problems.  He also reports that he suffered a concussion during service, to include as a result of the beatings he suffered, and that he was treated for heat exhaustion during service.  He essentially maintains that he has current residuals of his in-service concussion and heat exhaustion.  The Veteran further contends that he has current skin problems, including basal cell carcinoma, that are the result of exposure to tropical sun during service, as well as due to asbestos exposure while working in boiler rooms aboard the USS Chicago.  

The Veteran is competent to report having psychiatric problems, skin problems, a head injury, and heat-related problems during service, and psychiatric problems, skin problems, and symptoms he believes are related to a head injury and heat exhaustion since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Navy from July 1976 to July 1980.  His service treatment records indicate that he served aboard the USS Chicago and the USS Jason.  The Veteran's service treatment records do not specifically demonstrate that he was exposed to asbestos as part of his duties.  Given his shipboard duties in the Navy, however, the Board will address the Veteran's claim as though he had in-service asbestos exposure.  

The Veteran's service treatment records do not show treatment for psychiatric problems or for a head injury, to include a concussion.  Such records do show treatment for skin problems and for heat exhaustion, and refer to a pre-service head injury.  

On a medical history form at the time of a June 1976 pre-enlistment examination, the Veteran checked that he suffered a head injury.  The Veteran reported that he was involved in an automobile accident in September 1975 and that he suffered a slight concussion and that he required eleven stitches.  The reviewing examiner reported that the Veteran suffered and head injury and concussion, with stitches applied to his middle forehead.  It was noted that the Veteran was hospitalized for five days.  The objective June 1976 pre-enlistment examination report, which was reviewed in July 1976, includes a notations that the Veteran's head, face, neck, and scalp were normal, and that his neurological and psychiatric evaluations were also normal.  

An October 1976 treatment entry notes that the Veteran complained of a cold and a headache.  The entry is somewhat illegible and does not include a diagnosis.  

A June 1977 treatment entry notes that the Veteran was seen for a boil on the left anterior forearm for one year.  The examiner reported that the Veteran had a small, non-tender, lipoma on the volar surface of the left forearm.  The examiner recommended removal if the lipoma became symptomatic or if changes were noted.  The examiner also stated that the Veteran had warts on his hands.  

A June 1979 treatment entry indicates that the Veteran had a wart on his left forearm.  

A subsequent June 1979 treatment entry relates that the Veteran was lying on the deck with perspiration over his entire body.  It was noted that the Veteran appeared in minimal distress.  The impression was heat exhaustion.  Another June 1979 treatment entry, on that same day, also relates a diagnosis of heat exhaustion.  

A further June 1979 treatment entry indicates that the Veteran was seen for treatment of a wart on his left forearm.  It was noted that Trichloroacetic acid was applied to the wart.  Additional June 1979 and July 1979 treatment entries show that the Veteran continued to receive treatment for his wart on the left arm.  

An August 1979 treatment entry notes that the Veteran complained of a rash and burning irritation to his under arms on and off for two months.  The assessment was a heat rash.  

Post-service private and VA treatment records show treatment for psychiatric problems, including schizophrenia and schizophrenia, paranoid type, and for variously diagnosed skin problems, including skin lesions; a rash and other unspecified skin eruption; hyperpigmented lesions; seborrheic keratoses; skin cancer of the left chest; and basal cell carcinoma.  Such records do not specifically show treatment for residuals of a concussion and/or residuals of heat exhaustion.  

For example, a March 1999 discharge summary from Greystone Park Psychiatric Hospital includes a notation that the Veteran had many psychiatric admissions since 1981.  The diagnosis was schizophrenia, paranoid type.  

A March 2010 VA skin diseases examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was exposed to sun in the military.  He also stated that he suffered from heat exhaustion in the military and that he crossed the equator in the Navy.  The examiner reported that the Veteran was diagnosed with basal cell carcinoma of the right upper chest in May 2005.  It was noted that the Veteran had not used any medication for the condition over the previous twelve months.  The examiner reported that there were no metastases and that the condition resolved following a surgical resection.  The examiner stated that the Veteran had no symptoms related to the scar.  

The diagnosis was basal cell carcinoma.  The examiner indicated that the condition had resolved and that it had not recurred.  The examiner commented that the Veteran's skin condition of basal cell carcinoma was less likely as not related to exposure to the sun while in the Navy.  The examiner stated that the Veteran was exposed to the sun only for several years in the Navy and that such was over thirty years ago.  The examiner maintained that it was more likely that the accumulative sun exposure over the subsequent thirty years more likely contributed to the Veteran's development of basal cell carcinoma, as there was more sun exposure after the military.  

The Board observes that the VA examiner solely addressed the Veteran's diagnosed basal cell carcinoma and found that such condition was not related to sun exposure in the Navy.  However, the examiner did not address the Veteran's reports of asbestos exposure during service.  Additionally, the examiner did not discuss any other diagnosed skin problems such as skin lesions; a rash and other unspecified skin eruption; hyperpigmented lesions; seborrheic keratoses, etc.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address any reports by the Veteran of skin problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Board observes that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a psychiatric disorder; a skin disorder, including skin cancer, to include as due to asbestos exposure; residuals a concussion; and residuals of heat exhaustion.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Additionally, the Board notes that the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  

The Board observes that the when a Veteran's claim for service connection for psychiatric disorder is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board observes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder (to include posttraumatic stress disorder (PTSD)) related to a personal assault.  Therefore, the RO must send the Veteran an appropriate development letter.  

Further, the Board observes that there has been no attempt to obtain the Veteran's service personnel records.  The Board finds that an attempt should be made to obtain the Veteran's available service personnel records.  

Finally, the Board notes that a November 2008 statement from the Social Security Administration (SSA) indicates that the Veteran was receiving Supplemental Security Income.  VA should attempt to obtain and consider any SSA records. 38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159 (c)(2).  Thus, for this reason as well, the Board must remand this appeal.  

Accordingly, the case is REMANDED for the following actions:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's service personnel records.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric (to include PTSD) claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

3.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, skin problems, residuals of a concussion, and residuals of heat exhaustion since April 2012.  After receiving this information and any necessary releases, obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder; skin disorder, including skin cancer; residuals of a concussion; and residuals of heat exhaustion.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if he meets the criteria for a diagnosis of PTSD as a result of a verified stressor, or any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include schizophrenia and schizophrenia, paranoid type, etc.).  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders (to include schizophrenia and schizophrenia, paranoid type, etc.,) either commenced during or are otherwise etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

The examiner must also specifically acknowledge and discuss any reports by the Veteran of psychiatric problems during service and since service.  The examiner must also discuss the March 1999 discharge summary from Greystone Park Psychiatric Hospital which includes a notation that the Veteran had many psychiatric admissions since 1981.  (The Veteran was discharged from service in July 1980).  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature onset and/or etiology of his claimed skin disorder, including skin cancer.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all skin disorders, to include skin lesions; a rash and other unspecified skin eruption; hyperpigmented lesions; seborrheic keratoses; skin cancer; and basal cell carcinoma, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed skin disorders, to include skin lesions; a rash and other unspecified skin eruption; hyperpigmented lesions; seborrheic keratoses; skin cancer; and basal cell carcinoma, etc., are related to and/or had their onset during his period of service, to include as due to any in-service asbestos exposure.  

The examiner must specifically acknowledge and discuss any reports by the Veterans reports of skin problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed residuals of a concussion and residuals of heat exhaustion.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a concussion and residuals of heat exhaustion.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed residuals of a concussion and residuals of heat exhaustion, are related to and/or had their onset during his period of service.  

The examiner should state the likelihood that any residuals of a concussion found to be present existed prior to service.  If the examiner concludes that residuals of a concussion found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having residuals of a concussion that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


